--------------------------------------------------------------------------------

Exhibit 10.21


SECOND AMENDMENT TO CREDIT AGREEMENT
AND OMNIBUS AMENDMENT TO LOAN DOCUMENTS


This Second Amendment to Credit Agreement and Omnibus Amendment to Loan
Documents (this "Amendment") is made as of this 21st day of June, 2018, by and
among MVP REIT II Operating Partnership, LP, a Delaware limited partnership (the
"Borrower"), The Parking REIT, Inc. ("Guarantor"), the undersigned subsidiaries
of Borrower and subsidiary guarantors, the financial institutions party to the
Credit Agreement (as hereinafter defined) (collectively, together with their
successors and assigns, the "Lenders"), and KeyBank, National Association, as
administrative agent for itself and the other Lenders (together with its
successors, "Administrative Agent" or "Agent").
W I T N E S S E T H:


WHEREAS, Borrower, certain of its subsidiaries, the Lenders, the Administrative
Agent and the other parties thereto from time to time, have entered into that
certain loan arrangement (the "Loan Arrangement") evidenced by, inter alia, (i)
that certain Credit Agreement dated December 29, 2017 wherein Administrative
Agent and the Lenders agreed to provide a credit facility to Borrower in the
aggregate principal amount of up to $350,000,000.00, as amended by that certain
First Amendment to Credit Agreement and Omnibus Amendment to Loan Documents
dated May 9, 2018 (as amended and as the same may be further amended, restated,
supplemented or modified from time to time, the "Credit Agreement"), (ii) that
certain Revolving Note dated December 29, 2017 (the "Revolving Note") and (iii)
that certain Swingline Note dated December 29, 2017 (together with the Revolving
Note, hereinafter, as the same may be amended, restated, supplemented or
modified from time to time, collectively, the "Notes"); and
WHEREAS, the obligations of the Borrower under the Loan Arrangement are secured
by a certain Equity Interests Pledge and Security Agreement from Borrower and
certain of its subsidiaries dated December 29, 2017 (hereinafter, as the same
may be amended, restated, supplemented or modified from time to time, the
"Pledge"); and
WHEREAS, as a condition to the Lenders entering into the Loan Arrangement, the
Parent Guarantor and the Subsidiary Guarantors entered into that certain
Guaranty dated December 29, 2017 in favor of the Administrative Agent for the
benefit of the Lenders (as the same may be amended, restated, supplemented or
modified from time to time, the "Guaranty");
 
WHEREAS, the Borrower, the Parent Guarantor and the Subsidiary Guarantors agreed
to indemnify the Administrative Agent and the Lenders in accordance with the
terms and provisions of that certain Environmental Compliance and Indemnity
Agreement dated as of December 29, 2017 (hereinafter, as the same may be
amended, restated, supplemented or modified from time to time, the
"Environmental Agreement") (hereinafter, the Credit Agreement, the Notes, the
Pledge, the Guaranty and the Environmental Agreement, together with any and all
other documents, instruments and agreements executed in conjunction with the
establishment of the Loan Arrangement and evidencing and/or securing the Loan
Arrangement, as the same may be amended, restated, supplemented or modified from
time to time, the "Loan Documents"); and


WHEREAS, the Borrower has requested and the Lenders have agreed to, inter alia,
waive certain Events of Default and in connection therewith to modify certain
terms of the Credit Agreement;
WHEREAS, in connection with the foregoing, the Credit Parties and the other
subsidiaries of Borrower party hereto, Agent and the Lenders have agreed to
amend the Credit Agreement and the Loan Documents as set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:


1. Recitals; Defined Terms; References.  The foregoing recitals are hereby
incorporated into and made a part of this Amendment.  Unless otherwise
specifically defined herein, each term used herein that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.  Each
reference to "hereof", "hereunder", "herein" and "hereby" and each other similar
reference and each reference to "this Amendment" and each other similar
reference contained in the Credit Agreement and other Loan Documents shall,
after this Amendment becomes effective, refer to the Credit Agreement and the
Loan Documents as amended hereby.
2. Amendments.  The Loan Documents are hereby amended as follows:
(a)
All references in the Loan Documents to the "Credit Agreement" shall mean the
Credit Agreement as amended and modified by this Amendment, as the same may be
further amended, restated, supplemented, extended, modified or otherwise in
effect from time to time.

(b)
All references in the Loan Documents to the "Loan Documents" or to any of the
Loan Documents, individually, shall mean and refer to the Loan Documents (or the
applicable Loan Document), as amended and modified by this Amendment, as the
same may be further amended, restated, supplemented, extended, modified or
otherwise in effect from time to time.

(c)
The definition of "EBITDA"  in Section 1.01 of the Credit Agreement is hereby
amended by adding the following at the end thereof: "For the purposes of this
definition, management fees not paid or payable in cash shall not be deducted
when calculating EBITDA."

(d)
The definition of "Fixed Charge Calculation Period"  in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following definition:

"Fixed Charge Calculation Period" means for the quarter ending December 31, 2018
and for all quarters thereafter the immediately preceding three-month period.
(e)
The definition of "WC Stated Maturity Date"  in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
definition:

"WC Stated Maturity Date" means the earlier of: (i) December 31, 2018 or (ii)
the WC Satisfaction Date.
(f)
The definition of "Security Interest Termination Date" in Section 1.01 of the
Credit Agreement is hereby amended by deleting the words "WC Termination Date"
and substituting the following therefor: "WC Satisfaction Date".

(g)
The following definitions are hereby inserted in Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

"Listing Completion Date" has the meaning set forth in Section 5.18.
"WC Satisfaction Date" means the date upon which all WC Revolving Loans and WC
Swingline Loans are paid in full.
(h)
Section 2.10 of Credit Agreement is hereby amended by adding the following new
paragraph at the end thereof:

(g) In addition to the foregoing and notwithstanding anything to the contrary
contained herein, the Borrower shall make the following prepayments:
(i) $500,000 on or before June 30, 2018;
(ii) The greater of (1) $1,600,000 or (2) 100% of the Net Proceeds from the
refinancing of the Real Property owned by Borrower's Subsidiary, [MVP San Jose
88 Garage, LLC] on or before the earlier of (a) July 15, 2018 or (b) the date of
the closing of such refinancing;
(iii) $1,000,000 on or before July 31, 2018; and
(iv) The greater of (1) $2,800,000 or (2) 100% of the Net Proceeds from the sale
of the Real Property owned by Borrower's Subsidiary, [MVP Minneapolis Venture,
LLC/Minneapolis City Parking, LLC] on or before the earlier of (a) August 15,
2018 or (b) the date of the closing of such sale.
The foregoing payments shall each be separate payments and shall not be
aggregative in nature.  Notwithstanding anything to the contrary contained in
the Credit Agreement, such payments shall be applied: (i) first to the
outstanding WC Swingline Loans, if any, until paid in full, (ii) second to the
outstanding WC Revolving Loans until paid in full, and (iii) to any other
outstanding Loans. Each such prepayment shall be applied to prepay ratably the
Loans of the Lenders of such Class.
(i)
Section 5.02(b) of the Credit Agreement is hereby deleted in its entirety and
the following substituted therefor:

(b) Commencing with the calendar quarter ending December 31, 2018, the Fixed
Charge Coverage Ratio shall not be less than (i) at any time on or prior to June
30, 2019, 1.35:1.00, and (ii) at any time thereafter, 1.60:1.00;
(j)
The Credit Agreement is hereby amended by adding the following new paragraph at
the end of Section 5.13(a):

The foregoing notwithstanding, no Pool Property nor any other Collateral shall
be released from the lien of the Pledge Agreement and the other Loan Documents
prior to the WC Satisfaction Date.
(k)
The Credit Agreement is hereby amended by adding the following new Sections
immediately after Section 5.17:

SECTION 5.18  Public Listing. On or before July 31, 2018, the REIT Guarantor
shall file a registration statement and take all other necessary action to
effect a registration for a public listing with the New York Stock Exchange, or
some other comparable stock exchange located in the United States and approved
by Administrative Agent, of its common Equity Interests.  REIT Guarantor shall
cause such registration to be approved by the applicable authority on or before
August 31, 2018 and REIT Guarantor shall cause the listing to be completed on or
before September 30, 2018. REIT Guarantor shall convert of all of its preferred
Equity Interests to common Equity Interests on or before the date which is
thirty (30) days following the date upon which the listing is completed (the
"Listing Completion Deadline").  From and after the earlier of the Listing
Completion Date or September 30, 2018 and notwithstanding anything to the
contrary contained in this Agreement (including without limitation Section
6.05), REIT Guarantor shall make no distributions (including without limitation
return of capital, recurring dividends and the like) to holders of preferred
Equity Interests.
(l)
The Credit Agreement is hereby amended by adding the following at the end of
Section 6.10:  "The foregoing notwithstanding, until the WC Satisfaction Date,
the asset management fees paid to [MVP Realty Advisors, LLC] shall not exceed
$200,000 per calendar quarter.

(m)
The Credit Agreement is hereby amended by deleting Sections 5.02(e), 6.09(g) and
6.09((i) in their entirety.

(n)
The Credit Agreement is hereby amended by deleting Section 7.01(p) and
substituting the following therefor:

(p) the Borrower, any Guarantor or any Subsidiary thereof defaults under (i) any
Recourse Indebtedness, or (ii) any Non-Recourse Indebtedness in an aggregate
amount equal to or greater than $50,000,000 at any time.
(o)
The Credit Agreement is hereby amended by deleting Exhibit B, Exhibit E, and
Exhibit G in their entirety and substituting Exhibit B, Exhibit E, and Exhibit G
attached hereto in lieu thereof.

3. The Administrative Agent and the Lenders hereby waive any violation of
Section 5.01 of the Credit Agreement for the reporting periods ending on
December 31, 2017 and March 31, 2018.  All documents to be delivered by Borrower
to Administrative Agent pursuant to the terms of Section 5.01 of the Credit
Agreement shall be furnished to Administrative Agent, in the form and with the
substance required by such section, on or before June 30, 2018 (including,
without limitation, any missing documentation for periods prior thereto).
4. The Administrative Agent and the Lenders hereby waive any violation of
Section 5.02(b) of the Credit Agreement for the reporting period ending on March
31, 2018.  In addition, the Administrative Agent and the Lenders hereby waive
the calculation of the covenant described in Section 5.02(b) of the Credit
Agreement for the reporting periods ending June 30, 2018 and September 30, 2018.
5. Notwithstanding anything to the contrary contained in the Credit Agreement,
as of the date hereof, the WC Availability Period shall terminate and the
Revolving Lenders' obligation to make WC Revolving Loans, participate in WC
Letters of Credit, and participate in WC Swingline Loans shall be terminated. 
On or prior to the date hereof, Borrower shall make such prepayments of the
Loans as are necessary to reduce the Revolving Lenders aggregate WC Revolving
Credit Exposure to an amount not to exceed Sixteen Million One Hundred Thousand
and no/100 Dollars ($16,100,000.00).  No amounts prepaid with respect to the WC
Revolving Loans and the WC Swingline Loans shall be re-borrowed.  From and after
the date hereof, the Maximum WC Revolving Loan Available Amount will be $0.
6. Notwithstanding anything to the contrary contained in the Credit Agreement,
from and after the date hereof, (i) the Borrower shall no longer have the right
to give the notice required in Section 2.08(c) to cause the WC Termination Date
to occur, and (ii) the Borrower hereby relinquishes the rights to request a
release of the Pledged Best Available Interests pursuant to the last sentence of
Section 5.17(e).
7. Notwithstanding anything to the contrary contained in the Credit Agreement,
including the provisions of Section 2.09(a), the Borrower shall repay all
Acquisition WC Loans on or prior to the earlier of: (i) the WC Stated Maturity
Date or (ii) the date that is six (6) months after such Acquisition WC Loan is
made.
8. Representations and Warranties.  The Credit Parties and the other
subsidiaries of Borrower party hereto hereby represent, warrant and covenant
with Administrative Agent and the Lenders that, as of the date hereof:
(i)
All representations and warranties made in the Credit Agreement and other Loan
Documents remain and continue to be true and correct in all material respects.

(ii)
There exists no Default or Event of Default under any of the Loan Documents.

(iii)
Such parties have taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

(iv)
This Amendment has been duly authorized, executed and delivered by each such
party so as to constitute the legal, valid and binding obligations of each
party, enforceable in accordance with its terms, except as the same may be
limited by insolvency, bankruptcy, reorganization or other laws relating to or
affecting the enforcement of creditors' rights or by general equitable
principles.

(v)
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance of this
Amendment by any of the parties.

9. General Terms.  This Amendment, which may be executed in multiple
counterparts, constitutes the entire agreement of the parties regarding the
matters contained herein and shall not be modified by any prior oral or written
discussions.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging transmission (e.g. PDF by
email) shall be effective as delivery of a manually executed counterpart of this
Amendment.  The Credit Parties and the other subsidiaries of Borrower party
hereto hereby ratify, confirm and reaffirm all of the terms and conditions of
the Credit Agreement, and each of the other Loan documents, to which each is a
party, and further acknowledge and agree that all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect except as expressly provided in this Amendment.  Except where the context
clearly requires otherwise, all references to the Credit Agreement in any other
Loan Document shall be to the Credit Agreement as amended by this Amendment.
10. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto.
11. Fees and Expenses.  Upon the execution hereof, the Borrower shall pay to the
Administrative Agent all costs and expenses (including reasonable attorneys'
fees and expenses) incurred by the Administrative Agent in connection with this
Amendment.  In addition to the foregoing, Borrower agrees to pay, on or before
the date hereof, to the Administrative Agent a modification fee of $50,000.00.
12. Beneficial Ownership.  At least two (2) days prior to the date hereof, any
Borrower that qualifies as a "legal entity customer" under the Beneficial
Ownership Regulation shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Borrower.
13. Illegality.  Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.
14. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
15. Reliance.  The Credit Parties and the other subsidiaries of Borrower party
hereto warrants and represents that, each has consulted with independent legal
counsel of their selection in connection with this Amendment and are not relying
on any representations or warranties of the Administrative Agent or the Lenders
or their respective counsel in entering into this Amendment and any other
documents entered into in connection herewith.
16. Release.  The Credit Parties and the other subsidiaries of Borrower party
hereto acknowledges and agrees that each has no claims, counterclaims, offsets,
defenses or causes of action against the Administrative Agent or any Lender with
respect to amounts outstanding and owing to Administrative Agent and/or any of
the Lenders under the Loan Arrangement.  To the extent such claims,
counterclaims, offsets, defenses and/or causes of actions should exist, whether
known or unknown at law or in equity, the Borrower WAIVES same and RELEASES the
Administrative Agent and the Lenders from any and all liability in connection
therewith.


[Signature Pages Follow]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized representatives as of the day and year
first above written.


BORROWER:
 
MVP REIT II OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
By: The Parking REIT, Inc., a Maryland corporation, its General Partner
 
By: /s/ Michael Shustek
Name: Michael Shustek
Title:  Chief Executive Officer





REIT GUARANTOR:
 
THE PARKING REIT, INC.,
a Maryland corporation
 
 
By: /s/ Michael Shustek
Name: Michael Shustek
Title:   Chief Executive Officer
 


















--------------------------------------------------------------------------------





SUBSIDIARY GUARANTORS:
 
MVP REAL ESTATE HOLDINGS, LLC, a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
Name: Michael Shustek
Title: Manager
 
MVP MERGER SUB, LLC, a Delaware limited liability company
 
By: MVP REIT II Operating Partnership LP,
            a Delaware limited partnership, its sole member and manager
 
           By:  The Parking REIT, Inc., a Maryland
                   corporation, its General Partner
 
        By: /s/ Michael Shustek
        Name: Michael Shustek
        Title: Chief Executive Officer
 
MVP MILWAUKEE WELLS LLC,
a Nevada limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
Name: Michael Shustek
Title: Manager
 
 
MVP RAIDER PARK GARAGE, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
Name: Michael Shustek
Title: Manager
 
 



MVP ACQUISITIONS, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
Name:  Michael Shustek
Title:  Manager
 
 

--------------------------------------------------------------------------------



MVP NEW ORLEANS RAMPART, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
Name:  Michael Shustek
              Title:  Manager
 
 
MVP INDIANAPOLIS WASHINGTON STREET LOT, LLC,
a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
Name:  Michael Shustek
              Title:  Manager
 
MVP INDIANAPOLIS CITY PARK GARAGE, LLC, a Delaware limited liability company
 
By: MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager
 
By: /s/ Michael Shustek
Name:  Michael Shustek
              Title:  Manager
 










--------------------------------------------------------------------------------

 







Acknowledged and Agreed:


MVP ST. LOUIS CERRE, LLC,
a Delaware limited liability company



By:
MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager



By: : /s/ Michael Shustek                Name: Michael Shustek
Title:  Manager




MVP ST. LOUIS BROADWAY, LLC,
a Delaware limited liability company



By:
MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager



By: : /s/ Michael Shustek                Name: Michael Shustek
Title:  Manager


CLEVELAND LINCOLN GARAGE, LLC,
a Delaware limited liability company



By:
MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager



By: : /s/ Michael Shustek                Name: Michael Shustek
Title:  Manager


CHAPMAN PROPERTIES, LLC,
a Tennessee limited liability company



By:
MVP Realty Advisors, LLC, a Nevada limited liability company, its Manager



By: : /s/ Michael Shustek                Name: Michael Shustek
Title:  Manager

--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT:




KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By: /s/ Christopher T. Neil
Name: Christopher T. Neil
Title: Vice President
